Title: To Thomas Jefferson from Ernst Frederick Gayer, 3 May 1792
From: Gayer, Ernst Frederick
To: Jefferson, Thomas


          
            Philadelphia May 3. 1792.
          
          The Memorial of Ernst Frederick Gayer Most respectfully sheweth
          That your Memorialist is at present entirely out of Employ, nor has any convenient Place at present, where he could execute any Work, which he might be directed to make; whereas, when he had only some Assistance, he might have a Prospect of Sufficient Work to employ him: Emboldened by the Satisfaction, You have been pleased to express with Some of his Workmanship, and the kind Promise You were pleased to make of favoring him with further Employ, he begs Leave to lay his present forlorn Situation before You, and implore Your Protection, humbly praying; That You will vouchsafe to become his Patron and to grant him such Assistance as may enable him to establish himself in some constant Employ, in such manner as You Shall think meet, and at the Same time to favor him with the Opportunity, to shew by his Readiness to execute Your orders, that he was not altogether unworthy thereof.—And your Memorialist as in Duty bound shall ever pray &ca.
          
            F. Gayer
          
        